         Case 1:21-cr-00539-TSC Document 28 Filed 08/25/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 UNITED STATES OF AMERICA                        :    CRIMINAL NO.
                                                 :
             v.                                  :    MAGISTRATE NO.
                                                 :    1:21-MJ-490 (Nicholas J. Perretta)
 NICHOLAS J PERRETTA and                         :    1:21-MJ-476 (Mitchell Paul Vukich)
 MITCHELL PAUL VUKICH,                           :
                                                 :    VIOLATIONS:
                   Defendants.                   :    40 U.S.C. § 5104(e)(2)(G)
                                                 :    (Parading, Demonstrating, or Picketing in
                                                      a Capitol Building)


                                    INFORMATION

       The United States Attorney charges that at all relevant times:

                                           COUNT ONE

       On or about January 6, 2021, within the District of Columbia, NICHOLAS J PERRETTA

and MITCHELL PAUL VUKICH, willfully and knowingly paraded, demonstrated, and picketed

in any United States Capitol Building.

       (Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
       United States Code, Section 5104(e)(2)(G))

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                     By:     _
                                             JACOB J. STRAIN
                                             Utah Bar No. 12680
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
